Title: William R. Coupland to James Madison, 5 October 1828
From: Coupland, William R.
To: Madison, James


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Langhornes Tavern
                                
                                Octr 5.
                            
                        
                        
                        Doctor Robert H Rose the Uncle of my Daughter has presented to her a Piano which was left in Orange by him,
                            when he removed to the West—We are at a loss to know where it is—whether at Montpelier or Mrs Nelly Willis’s—Excuse
                            the liberty I take of requesting you to inform me by letter addressed to this place whether the Piano is now at Montpelier
                            or not. I should not trouble you with this enquiry if I knew of any one who could have given me the information—Respectfully Your obedient Servant—
                        
                        
                            
                                Wm R Coupland
                            
                        
                    